Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 24, 2020

                                     No. 04-19-00059-CV

                              CONTINENTAL MOTORS, INC.,
                                             Appellant
                                                  v.
  DANBURY AEROSPACE, INC., Airmotive Engineering Corporation, Engine Components
 International, Inc., EC Services, Inc., Precision Machined Airparts, Inc., Sterling Machinery &
                            Process, Inc., and Aircooled Motors, Inc.,
                                             Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI18283
                        Honorable Norma Gonzales, Judge Presiding


                                        ORDER

Sitting:      Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

       On September 1, 2020, appellees filed a motion to expedite this court’s mandate in this
appeal. Appellant has not opposed. See TEX. R. APP. P. 10.3(a). The motion is GRANTED, and
the clerk of the court is DIRECTED to issue this court’s mandate in this appeal
contemporaneously with the issuance of this order. See TEX. R. APP. P. 18.1(c).



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2020.


                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court